EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) made on this 31st day of
March, 2017, by and among mLight Tech, Inc., a Florida corporation (the
“Company”), Todd Sudeck, with a residential address at 3011 Rivoli, Newport
Beach CA 92660 (the “Seller”) and the parties listed on Exhibit A hereto (the
“Purchasers”), setting forth the terms and conditions upon which the Seller will
sell One Hundred Eighty Million (180,000,000) shares (the “Shares”) of common
stock of the Company, par value US $0.0001 per share (the “Common Stock”), to
the Purchasers (the “Securities Purchase”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of Shares representing approximately
Eighty-Seven point One-Seven percent (87.17%) of the issued and outstanding
Common Stock of the Company, which Seller will sell and Purchasers will
purchase.

 

WHEREAS, the Seller desires to sell the Shares to the Purchasers in
consideration for the amount set forth in Section 1.01 herein below.

 

NOW THEREFORE, in consideration of the mutual promises, covenants, agreements
and representations and warranties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties herewith agree as follows:

 

ARTICLE I

SALE OF SECURITIES

 

1.01 Sale and Transfer of the Shares. Subject to the terms and conditions of
this Agreement, at the Closing (as defined below), the Seller hereby agrees to
sell the Shares, and each Purchaser hereby agrees to purchase such amount of
Shares from the Seller, in the amounts (each, the “Purchase Price”) set forth
next to each Purchaser’s name on Exhibit A, for an aggregate purchase price of
Three Hundred and Twenty-Five Thousand ($325,000, the “Gross Purchase Price”),
paid in accordance with Section 1.03 below. This is a private transaction
between the Seller and the Purchasers.

 

1.02 Closing. The closing of the purchase and sale of the Shares (the “Closing”)
shall take place remotely by electronic exchange of signature pages, on the date
hereof (the “Closing Date”).

 

1.03 Payment of Purchase Price. The parties acknowledge that Purchasers have
already deposited the Gross Purchase Price with Hunter Taubman Fischer & Li LLC
(the “Escrow Agent”), to be held in escrow by Escrow Agent pending the Closing.
At the Closing, Escrow Agent shall pay, and Purchasers shall cause Escrow Agent
to pay, the Gross Purchase Price as follows:

 

(a) Sixty Thousand ($60,000) to the Persons and in the amounts set forth on Part
A of Exhibit B (the “Seller Designated Payments”), and in accordance with the
wire instructions for each Seller Designated Payment payee (each, a “Designated
Payee”) set forth on Exhibit D. Escrow Agent shall deliver to Seller, the wire
transfer confirmation showing the date, amount and wire transfer tracking number
for each Seller Designated Payment to each Designated Payee. For purposes of
this Agreement, “Person” means an individual, corporation, partnership
(including a general partnership, limited partnership or limited liability
partnership), limited liability company, association, trust or other entity or
organization, including a government, domestic or foreign, or political
subdivision thereof, or an agency or instrumentality thereof.

 

(b) Two Hundred and Fifty-Five Thousand ($255,000),be released immediately at
the Closing to the Seller as set forth on Part B of Exhibit B, and in accordance
with the wire transfer instructions for the Seller set forth on Exhibit E.

 



  1

   



 

(c) The remaining Ten Thousand ($10,000) will be released immediately upon the
filing of the Company’s quarterly report on Form 10-Q for the period ended March
31, 2017 (the “Immediate Report”) to the Seller as set forth on Part C of
Exhibit B, and in accordance with the wire transfer instructions for the Seller
set forth on Exhibit E, provided that such Immediate Report is timely filed with
the Securities and Exchange Commission (“SEC” or the “Commission”). In the event
that the Immediate Report is not timely filed with the SEC, Purchasers shall
notify the Escrow Agent in writing to release $10,000 pro rata based on their
respective Purchase Price to each Purchaser as set forth in Exhibit A or as
otherwise instructed in the release notice within 5 business days upon the
occurrence of such failure. The Escrow Agent shall notify the Seller within 2
business days upon receipt of the release notice. The Seller shall notify the
Purchasers and the Escrow Agent in writing within 5 business days upon the
receipt of such notification from the Escrow Agent if it considers itself has
satisfied its obligation under Section 5.01 of this Agreement and thus disputes
such release. If the Seller timely notifies the Escrow Agent about the dispute,
the Escrow Agent shall withhold $10,000 until the dispute is resolved and the
Seller and Purchasers have to come to a mutual agreement about the release of
$10,000. If the Seller does not or fails to notify the Escrow Agent within 5
business days of the receipt of the notice from the Escrow Agent, the Escrow
Agent shall promptly release $10,000 pursuant to the release notice from the
Purchasers.

 

1.04 Delivery of Shares.

 

(a) The Purchasers acknowledge that the Seller has already delivered the stock
certificates for the Shares (the “Share Certificates”) and executed stock powers
for the Shares (with the dates transferee names left blank) (the “Stock Powers”)
to Escrow Agent, to be held in escrow by Escrow Agent pending the Closing.

 

(b) At the Closing:

 

(i) Upon receipt of the Net Purchase Price, the seller shall send a written
notice to Escrow Agent (which notice may be by email) instructing Escrow Agent
to release the Share Certificates and Stock Powers to the Purchasers. Upon
receipt of such written notice from the Seller, Escrow Agent shall release the
Share Certificates and Stock Powers to the appropriate respective Purchasers.
The Seller shall not have any liability or responsibility related to the release
of the Share Certificates or Stock Powers to the correct Purchasers.

 

1.05 Other Closing Deliveries. At the Closing, the Company shall deliver to each
party a duly executed copy of the unanimous written consent of the Company’s
board of directors and of the board of directors of The Ding King Training
Institute, Inc., a California corporation ("DKTI"), authorizing the Company and
DKTI, respectively, to enter into this Agreement and the transactions
contemplated hereby.Seller, Purchasers, Company and DKTI will deliver such other
customary closing documents as may be reasonably requested by the other parties.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in: (i) any disclosure schedules delivered by or on behalf
of the Company to the Purchasers on the date hereof, or (ii) in the forms,
reports, schedules, statements, registrations statements, prospectuses and other
documents required to be filed or furnished by the Company with the U.S.
Securities and Exchange Commission, together with any amendments, restatements
or supplements thereto (collectively, the “SEC Reports”), the Company represents
and warrants to the Purchasers as follows:

 



  2

   



 

2.01 Organization. The Company is a Florida corporation duly organized, validly
existing, and in good standing under the laws of Florida, has all necessary
corporate authority and powers, governmental licenses, authorizations, consents
and approvals to carry on its business as presently conducted and to own, hold
and operate its properties and assets as now owned, and is duly qualified to do
business and is in good standing in the state of Florida. The Company is duly
qualified, licensed or domesticated as a foreign corporation in good standing in
each jurisdiction wherein the nature of its activities or its properties owned,
held or operated makes such qualification, licensing or domestication necessary,
except where the failure to be so duly qualified, licensed or domesticated and
in good standing would not have a Material Adverse Effect. Schedule 2.01sets
forth a true, correct and complete list of the Company’s jurisdiction of
organization and each other jurisdiction in which the Company presently conducts
its business or owns, holds and operates its properties and assets. The Company
is a reporting company under the Securities Exchange Act of 1934 (the “Exchange
Act”) pursuant to SEC rules and regulations. The shares of Common Stock of The
Company are currently quoted on the OTC Pink market of the OTC Markets Group
under the symbol “MLGT”. “Material Adverse Effect” means, any change, effect or
circumstance which, individually or in the aggregate, would reasonably be
expected to: (a) have a material adverse effect on the business, assets,
financial condition or results of operations of The Company, as the case may be,
in each case taken as a whole; (b) materially impair the ability of The Company,
as the case may be, to perform its obligations under this Agreement, excluding
any change, effect or circumstance resulting from: (i) the announcement,
pendency or consummation of the transactions contemplated by this Agreement,
(ii) changes in the United States securities markets generally, (iii) changes in
general economic, currency exchange rate, political or regulatory conditions in
industries in which The Company, as the case may be, operates, (iv) any changes
in applicable laws or accounting rules or principles, including changes in GAAP,
(v) acts of war, sabotage or terrorism, military actions or the escalation
thereof; or (c) that would prohibit or otherwise materially interfere with the
ability of any party to this Agreement to perform any of its obligations under
this Agreement in any material respect.

 

2.02 Subsidiaries. Except as disclosed in Schedule 2.02, the Company does not
own, directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.

 

2.03 Organizational Documents. True, correct and complete copies of the
Organizational Documents of the Company have been delivered to the Purchasers
prior to the execution of this Agreement, and no action has been taken to amend
or repeal such Organizational Documents since such date of delivery. The Company
is not in violation or breach of any of the provisions of its Organizational
Documents. “Organizational Documents” means, the Company’s certificate of
incorporation and bylaws.

 

2.04 Capitalization and Related Matters.

 

(a) The authorized capital stock of the Company consists of 300,000,000 shares
of Common Stock authorized, par value $0.0001 per share, of which 206,500,000
shares of Common Stock are issued and outstanding. All issued and outstanding
shares immediately prior to the Securities Purchase are duly authorized, validly
issued, fully paid and non-assessable, free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement. There are no outstanding options, warrants, purchase agreements,
participation agreements, subscription rights, conversion rights, exchange
rights or other securities or contracts that could require The Company to issue,
sell or otherwise cause to become outstanding any of its authorized but unissued
shares of capital stock or any securities convertible into, exchangeable for or
carrying a right or option to purchase shares of capital stock or to create,
authorize, issue, sell or otherwise cause to become outstanding any new class of
capital stock.

 

(b) No Redemption Requirements. There are no outstanding contractual obligations
(contingent or otherwise) of the Company to retire, repurchase, redeem or
otherwise acquire any outstanding shares of capital stock of, or other ownership
interests in the Company or to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any other Person.

 



  3

   



 

2.05 Authorization. The Company has all requisite authority and power (corporate
and other), governmental licenses, authorizations, consents and approvals to
enter into this Agreement to which The Company is a party, to consummate the
transactions contemplated by this Agreement to which the Company is a party and
to perform its obligations under this Agreement to which the Company is a party.
The execution, delivery and performance by the Company of this Agreement to
which the Company is a party requires no authorization, consent, approval,
license, exemption of or filing or registration with any Governmental Authority
or other Person other than such other customary filings with the Commission for
transactions of the type contemplated by this Agreement.

 

2.06 No Violation. Neither the execution nor the delivery by the Company of this
Agreement to which the Company is a party, nor the consummation or performance
by the Company of the transactions contemplated hereby or thereby will, directly
or indirectly, (a) contravene, conflict with, or result in a violation of any
provision of the Organizational Documents of the Company; (b) contravene,
conflict with, constitute a default (or an event or condition which, with notice
or lapse of time or both, would constitute a default) under, or result in the
termination or acceleration of, or result in the imposition or creation of any
lien under, any agreement or instrument to which the Company is a party or by
which the properties or assets of the Company are bound; (c) contravene,
conflict with, or result in a violation of, any law or order of a governmental
authority to which the Company, or any of the properties or assets owned or used
by the Company, may be subject; or (d) contravene, conflict with, or result in a
violation of, the terms or requirements of, or give any governmental authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
the Company, or that otherwise relate to the business of, or any of the
properties or assets owned or used by the Company, except, in the case of
clauses (b), (c), or (d), for any such contraventions, conflicts, violations, or
other occurrences as would not have a Material Adverse Effect.

 

2.07 Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties hereto other than the Company,
this Agreement to which the Company is a party is duly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar Laws affecting the
enforcement of creditors rights generally.

 

2.08 Financial Statements. The Company is a reporting company under the Exchange
Act and applicable SEC rules and audited financial statements can be found on
EDGAR. The Company’s financial statements contained in its filings on EDGAR (the
“Financial Statements”) have been prepared in accordance with U.S. GAAP applied
on a consistent basis throughout the periods indicated and with each other,
except that the unaudited Financial Statements do not contain footnotes required
by U.S. GAAP. The Financial Statements fairly present the financial condition
and operating results of the Company as of the dates, and for the periods,
indicated therein, subject to normal year-end audit adjustments. Except as set
forth in the Financial Statements, the SEC Reports, and Exhibit C of this
Agreement, the Company has no material liabilities (contingent or otherwise).
Except as set forth in the SEC Reports or as listed on Exhibit C, the Company is
not a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation

 

2.09 Filings with Government Agencies. The Company files annual and quarterly
reports with the SEC and is current in all filings that might be required and is
current in their filings and reporting to the state of Florida. Upon the
purchase of the Shares by the Purchasers, Purchasers will have the full
responsibility for filing any and all documents required by the SEC and/or any
other government agency that may be required. The Company will supply the
Purchasers with all information that is currently available for the Company.

 



  4

   



 

2.10 Liabilities. Except as set forth on Schedule 2.10, in the SEC Reports, the
Company has no debt, obligation or liability of any nature, whether accrued,
absolute, contingent, liquidated or otherwise, whether due or to become due,
whether or not known to the Company arising out of any transaction entered into
at or prior to the Closing Date or any act or omission at or prior to the
Closing Date, except to the extent set forth on or reserved against on the
Company’s Balance Sheet. The Company has not incurred any liabilities or
obligations under agreements entered into, in the usual and ordinary course of
business since February 27, 2017. It is understood and agreed that the purchase
of the Shares is predicated on the Company not having any debt at Closing, and
the Company will not, as of Closing, have any debt other than as set forth on
Exhibit C, which is to be paid at Closing. The Company is not aware of any
pending, threatened or asserted claims, lawsuits or contingencies involving the
Company or its shares. To the Knowledge of the Company, there is no dispute of
any kind between the Company and any third party, and to the Company’s
Knowledge, no such dispute will exist at the Closing of this transaction and at
the Closing, the Company will be free from any and all debts.

 

2.11 Tax Returns and Audits.

 

(a) Tax Returns. The Company has filed all outstanding federal or state tax
returns prior to the Closing. No Governmental Authority in any jurisdiction has
made a claim, assertion or threat to the Company that the Company is or may be
subject to taxation by such jurisdiction; there are no Liens with respect to
taxes on the Company’s property or assets other than Permitted Liens; and there
are no tax rulings, requests for rulings, or closing agreements relating to the
Company for any period (or portion of a period) that would affect any period
after the date hereof.

 

(b) No Adjustments, Changes. Neither the Company nor any other person on behalf
of the Company (a) has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign law; or (b) has agreed to or is required to
make any adjustments pursuant to Section 481(a) of the Code or any similar
provision of state, local or foreign law.

 

(c) No Disputes. To the Company’s Knowledge there is no pending audit,
examination, investigation, dispute, proceeding or claim with respect to any
taxes of the Company, nor is any such claim or dispute pending or contemplated.

 

(d) Not a U.S. Real Property Holding Corporation. The Company is not and has not
been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code at any time during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.

 

(e) No Tax Allocation, Sharing. The Company is not and has not been a party to
any tax allocation or sharing agreement.

 

(f) No Other Arrangements. The Company is not a party to any agreement, contract
or arrangement for services that would result, individually or in the aggregate,
in the payment of any amount that would not be deductible by reason of Section
162(m), 280G or 404 of the Code. The Company is not a “consenting corporation”
within the meaning of Section 341(f) of the Code. The Company does not have any
“tax-exempt bond financed property” or “tax-exempt use property” within the
meaning of Section 168(g) or (h), respectively of the Code. The Company does not
have any outstanding closing agreement, ruling request, requests for consent to
change a method of accounting, subpoena or request for information to or from a
Governmental Authority in connection with any tax matter. During the last two
years, the Company has not engaged in any exchange with a related party (within
the meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code. The Company is not a party to
any reportable transaction within the meaning of Treasury Regulation Section
1.6011-4.

 

2.12 Material Assets. The financial statements of the Company set forth in the
SEC Reports reflect the material properties and assets (real and personal) owned
or leased by the Company.

 



  5

   



 

2.13 Litigation; Orders. There is no proceeding (whether Federal, state, local
or foreign) pending or, to the Knowledge of the Company, threatened against or
affecting the Company or any of the Company’s properties, assets, business or
employees. To the Knowledge of the Company, there is no fact that might result
in or from the basis for any such proceeding. The Company is not subject to any
orders.

 

2.14 No Brokers or Finders. Except as disclosed in Schedule 2.14, no person has,
or as a result of the transactions contemplated herein will have, any right or
valid claim against the Company for any commission, fee or other compensation as
a finder or broker, or in any similar capacity, and after the Closing, the
Company will indemnify and hold the Purchasers harmless against any liability or
expense arising out of, or in connection with, any such claim.

 

2.15 Intentionally Left Blank.

 

2.16 Contracts, Leases and Assets. The Company has provided to the Purchasers,
prior to the date of this Agreement, true, correct and complete copies of each
written contract which Purchasers have requested from it and to which the
Company is a party, including each amendment, supplement and modification
thereto. No person holds a power of attorney from the Company.

 

2.17 No Defaults. The Company is not in material breach or material default of
any Material Contract to which it is a party and, to the Knowledge of the
Company, no other party to any Material Contract to which the Company is a party
is in material breach or material default thereof, except as has not had a
Material Adverse Effect on the Company. To the Company’s Knowledge, no event has
occurred or circumstance exists that (with or without notice or lapse of time)
would (a) contravene, conflict with or result in a violation or breach of, or
become a material default or material event of default under, any provision of
any Material Contract to which the Company is a party, or (b) permit the Company
or any other person the right to declare a default or exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate or
modify any Material Contract to which the Company is a party. The Company has
not received notice of the pending or threatened cancellation, revocation or
termination of any Material Contract to which it is a party. There are no
renegotiations of, or attempts to renegotiate, or outstanding rights to
renegotiate any material terms of any Material Contract to which the Company is
a party. “Material Contract” means any contract to which the Company is a party
that: (i) involves aggregate annual revenue or payments in excess of $25,000 per
year; (ii) that is for the purchase, sale or lease of real property; (iii) that
involves the Company’s receipt of goods or services in excess of $25,000 per
year, without respect to dollar amounts, or (iv) is an employment agreement
involving annual base salary payments in excess of $80,000.

 

2.18 Employees.

 

(a) Except as set forth on Schedule 2.18(a), the Company has no employees,
independent contractors or other Persons providing services to them. Except as
would not have a Material Adverse Effect, the Company is in full compliance with
all Laws regarding employment, wages, hours, benefits, equal opportunity,
collective bargaining, the payment of Social Security and other taxes, and
occupational safety and health. The Company is not liable for the payment of any
compensation, damages, taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Laws.

 

(b) No director, officer or employee of the Company is a party to, or is
otherwise bound by, any contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other person that in any way adversely
affects or will materially affect (a) the performance of his or her duties as a
director, officer or employee of the Company, or (b) the ability of the Company
to conduct its business. Except as set forth on Schedule 2.18(b), each employee
of the Company is employed on an at-will basis and the Company does not have any
contract with any of its employees which would interfere with its ability to
discharge its employees.

 



  6

   



 

2.19 Compliance with Laws. The business and operations of the Company have been
and are being conducted materially in accordance with all applicable Laws and
Orders. the Company has not received notice of any violation (or any Proceeding
involving an allegation of any violation) of any applicable Law or Order by or
affecting the Company and, to the Knowledge of the Company, no proceeding
involving an allegation of violation of any applicable Law or Order is
threatened or contemplated. To the Knowledge of the Company, it has complied
with all federal and state securities laws in connection with the offer, sale
and distribution of its securities. At the time that the Company sold the Shares
to the Seller, the Company was entitled to use the exemptions provided by the
Securities Act of 1933 (the “Securities Act”) relative to the sale of its
shares.

 

2.20 Certain Proceedings. There is no pending proceeding that has been commenced
against the Company and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement. To the Knowledge of the Company, no such
proceeding has been threatened.

 

2.21 Litigation. The Company is not a party to any suit, action, arbitration, or
legal, administrative, or other proceeding, or pending governmental
investigation. To the best Knowledge of the Company, there is no basis for any
such action or proceeding and no such action or proceeding is threatened against
the Company.The Company is not a party to or in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.

 

2.22 Governmental Inquiries. The Company has provided to the Purchasers a copy
of each material written inspection report, questionnaire, inquiry, demand or
request for information received by the Company from any Governmental Authority,
and the Company’s response thereto, and each material written statement, report
or other document filed by the Company with any Governmental Authority.

 

2.23 Bank Accounts and Safe Deposit Boxes. Except as set forth on Schedule 2.23,
the Company does not have any bank or other deposit or financial account, nor
does the Company have any lock boxes or safety deposit boxes.

 

2.24 Intellectual Property. The Company does not own, use or license any
intellectual property in its business as presently conducted.

 

2.25 Title to Properties. The Company (with good and marketable title in the
case of real property) holds under valid leases the rights to use all real
property, plants, machinery, equipment and other personal property necessary for
the conduct of its business as presently conducted, free and clear of all Liens,
except Permitted Liens.

 

2.26 SEC Reports; Financial Statements. Except as set forth on Schedule 2.26,
the Company has filed all SEC Reports for the three (3) years preceding the date
hereof (or such shorter period as the Company was required by law to file such
material). As of their respective dates, the SEC Reports and any registration
statements filed under the Securities Act (the “Registration Statements”)
complied in all material respects with the requirements of the Exchange Act and
the Securities Act, as applicable, and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports or Registration
Statements, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. All Material Contracts to which the Company is a
party or to which the property or assets of the Company are subject have been
appropriately filed as exhibits to the SEC Reports and the Registration
Statements as and to the extent required under the Exchange Act and the
Securities Act, as applicable. The financial statements of the Company included
in the Registration Statement and the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto, or, in the
case of unaudited statements as permitted by Form 10-Q of the Commission), and
fairly present in all material respects (subject in the case of unaudited
statements, to normal, recurring audit adjustments) the financial position of
the Company as at the dates thereof and the results of its operations and cash
flows for the periods then ended. The disclosure set forth in the SEC Reports
and Registration Statements regarding the Company’s business is current and
complete and accurately reflects operations of the Company, as it exists as of
the date hereof, except as has not had and would not reasonably be expected to
have a Material Adverse Effect on the Company.

 



  7

   



 

2.27 Stock Option Plans; Employee Benefits.

 

(a) the Company has no stock option plans providing for the grant by the Company
of stock options to directors, officers or employees.

 

(b) the Company has no employee benefit plans or arrangements covering their
present and former employees or providing benefits to such persons in respect of
services provided the Company.

 

(c) Neither the consummation of the transactions contemplated hereby alone, nor
in combination with another event, with respect to each director, officer,
employee and consultant of the Company, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from the Company (except as otherwise contemplated by
this Agreement), (b) any increase in the amount of compensation or benefits
payable to any such individual, or (c) any acceleration of the vesting or timing
of payment of compensation payable to any such individual. No agreement,
arrangement or other contract of the Company provides benefits or payments
contingent upon, triggered by, or increased as a result of a change in the
ownership or effective control of the Company.

 

2.28 Intentionally Left Blank.

 

2.29 Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all U.S. and non-U.S.
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority (collectively, the “Money Laundering Laws”) and no
Proceeding involving the Company with respect to the Money Laundering Laws is
pending or, to the Knowledge of the Company, threatened.

 

2.30 Bad Actor Representation. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the this transaction, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.




  8

   



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth in: (i) any disclosure schedules delivered by or on behalf
of the Seller to the Purchasers on the date hereof, or (ii) the SEC Reports, the
Seller represents and warrants severally, as to itself only and not as to or
jointly with the Company, as follows:

 

3.01 Authorization. The Seller, as to itself, has all requisite authority and
power (corporate and other), governmental licenses, authorizations, consents and
approvals required of it, to enter into this Agreement, to consummate the
transactions contemplated by this Agreement and to perform its obligations under
this Agreement. The execution, delivery and performance of this Agreement by the
Seller does not require the Seller to obtain any authorization, consent,
approval, license, exemption of or filing or registration with any Governmental
Authority or other person other than such other customary filings with the
Commission for transactions of the type contemplated by this Agreement.

 

3.02 No Violation. Neither the execution nor the delivery by the Seller of this
Agreement to which the Seller is a party, nor the consummation or performance by
the Seller of the transactions contemplated hereby or thereby will, directly or
indirectly, (a) contravene, conflict with, constitute a material default (or an
event or condition which, with notice or lapse of time or both, would constitute
a material default) under, or result in the termination or acceleration of, or
result in the imposition or creation of any lien under, any agreement or
instrument to which the Seller is a party or by which the Seller’s Shares are
bound; or (b) contravene, conflict with, or result in a violation of, any Law or
Order to which the Seller, or the Shares, may be subject.

 

3.03 Ownership of Securities. The Seller, as to the Shares it is selling
hereunder, owns, on record and beneficially, and has good, valid and
indefeasible title to and the right to transfer to the Purchasers pursuant to
this Agreement, such Shares free and clear of any and all liens. Except as set
forth on Schedule 3.03, there are no options, rights, voting trusts, stockholder
agreements or any other contracts or understandings to which the Seller is a
party or by which the Seller or the Shares are bound with respect to the
issuance, sale, transfer, voting or registration of the Shares. At the Closing
date, the Purchasers will acquire good, valid and marketable title to such
Shares free and clear of any and all liens.

 

3.04 Litigation. The Seller represents that there is no pending proceeding
against it that involves the Shares or that challenges, or may have the effect
of preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement, and, to the Knowledge of the
Seller, no such proceeding has been threatened.

 

3.05 Intentionally Left Blank.

 

3.06 Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties hereto other than the Seller,
this Agreement to which the Seller is a party is duly authorized, executed and
delivered by the Seller and constitutes the legal, valid and binding obligation
of the Seller, enforceable against the Seller in accordance with its terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

 

3.07 Ability to Carry Out Obligations. The Seller, as to itself, has the power,
and authority to enter into, and perform its obligations under this Agreement.
The execution and delivery of this Agreement by the Seller and the performance
by the Seller of its obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation of any of the provisions
of or constitute a default under any agreement to which the Seller is a party,
or by which the Seller is bound, or (b) an event that would result in the
creation or imposition of any lien, charge, or encumbrance upon the Shares being
sold by the Seller pursuant to this Agreement.

 



  9

   



 

3.08. Application of Purchase Price. The Seller acknowledges and agrees that it
will not own, directly or indirectly, any shares, equity interest or securities
of the Company after the consummation of the transactions contemplated by the
Spin-Off Agreement dated the date hereof, by and among the Company and DKTI (the
“Spin-Off Agreement”).

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS

 

The Purchasers represent, warrant, agree and covenant, severally and not
jointly, to the Company and to each Seller, as follows:

 

4.01. Purchaser is Not a US Person. Each Purchaser represents and warrants that:
(A) such Purchaser is not a US person as defined in Rule 902 of Regulation S
under the Securities Act (each, “US person”); (B) all offers to acquire the
Shares were made to the Purchaser while the Purchaser was outside the United
States; (C) the Purchaser’s request to acquire the Shares originated while the
Purchaser was outside of the United States, (D) neither the Shares nor any
interest therein will be transferred within the United States, its territories
or possessions or to any US person and (E) the Shares have not been acquired for
the benefit of any US person.

 

4.02. Residency. Each Purchaser is a resident of the jurisdiction set forth
immediately next to such Purchaser’s name on Exhibit A hereto.

 

4.03. Limits on Transfer or Re-sale. Each Purchaser acknowledges and agrees
that: (i) the sale of the Shares pursuant to this Agreement has not been and is
not being registered under the Securities Act or any applicable state securities
laws, and the Shares may not be may not be resold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) by any Purchaser unless: (a) the Shares are resold or otherwise
Transferred in a subsequent transaction pursuant to an effective registration
statement under the Securities Act, (b) the Purchaser shall have obtained, at
its cost, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Shares to be resold or Transferred may be resold or Transferred pursuant to
an exemption from such registration, (c) the Shares are resold or Transferred to
an “affiliate” (as defined in Rule 144 promulgated under the Securities Act (or
a successor rule) (“Rule 144”)) of the Purchaser who agrees to sell or otherwise
Transfer the Securities only in accordance with this Section 4.03 who is a non
US Person (d) the Shares are resold pursuant to Rule 144, or (e) the Shares are
resold pursuant to Regulation S under the Securities Act (or a successor rule)
(“Regulation S”); (ii) any resale or Transfer of such Shares made in reliance on
Rule 144 may be made only in accordance with the terms of said Rule and further,
if said Rule is not applicable, any re-sale or transfer of such Shares under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; (iii) neither the Company,
nor any Seller, nor any other person is under any obligation to register such
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder (in each case); and (iv) in
the absence of an effective registration statement under the Securities Act and
any applicable state securities laws applicable to the Shares or an exemption
from such registration, the Purchasers may have to hold the Shares indefinitely
and may be unable to liquidate them in case of an emergency.

 

4.04. Reliance on Exemptions. Each Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and each Seller is relying upon the truth and accuracy of, and
each Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.

 



  10

   



 

4.05. Restrictions on Transferability. Each Purchaser is aware of the
restrictions of transferability of the Shares and further understands the
certificates shall bear the following legend(s).

 

(a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN SOLD PURSUANT TO AN
EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH REGULATION “S” (17 C.F.R. 230.901
THROUGH 230.905 AND ITS PRELIMINARY NOTES) UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES MAY NOT BE OFFERED, SOLD OR TRANSFERRED TO A U.S.
PERSON, OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, OR INTO THE UNITED
STATES EXCEPT PURSUANT TO A REGISTRATION STATEMENT, OR A VALID EXEMPTION FROM
REGISTRATION BASED ON AN OPINION OF COUNSEL APPROVED BY THE ISSUER. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED, DIRECTLY OR
INDIRECTLY, UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED.

 

(b) Any legend required to be placed thereon by any appropriate securities
commission or commissioner.

 

4.06. Governmental Review. Each Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

 

4.07. Investment Intent. Each Purchaser is acquiring the Shares for their own
account for investment, and not with a view toward distribution thereof. Each
Purchaser further represents that he/she/it does not presently have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares. If the Purchaser is an entity, the Purchaser
represents that it has not been formed for the specific purpose of acquiring the
Shares. Purchaser acknowledges that an investment in the Securities is a
high-risk, speculative investment.

 

4.08. No Advertisement. The Purchasers acknowledge that the Shares have been
offered to them in direct communication between them and Seller, and not through
any advertisement or general solicitation of any kind.

 

4.09. Knowledge and Experience. The Purchasers acknowledge that they have been
encouraged to seek their own legal and financial counsel to assist them in
evaluating this purchase. The Purchasers acknowledge that the Company has given
them and Purchasers’ Counsel access to all information relating to the Company’s
business that they or any one of them have requested. The Purchasers acknowledge
that they have sufficient business and financial experience, and Knowledge
concerning the affairs and conditions of the Company so that they can make a
reasoned decision as to this purchase of the Shares and are capable of
evaluating the merits and risks of this purchase.

 



  11

   



 

4.10. Authorization; Enforcement. This Agreement has been duly executed and
delivered on behalf of each Purchaser, and this Agreement constitutes the valid
and binding agreement of each Purchaser and is enforceable against each
Purchaser in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and except as may be limited by the
exercise of judicial discretion in applying principles of equity.

 

4.11. Non-Contravention. Neither the execution, delivery or performance of this
Agreement by any Purchaser, nor the consummation by any Purchaser of the
transactions contemplated hereby, nor compliance by any Purchaser with any of
the provisions of this Agreement shall (a) if such Purchaser is an entity,
violate any provision of its governing documents, (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent or approval under, any note, bond, mortgage, indenture, deed
of trust or other agreement, contract or instrument to which Purchaser is bound
or by which Purchaser or any of its properties or assets may be bound or
affected, or (c) result in the imposition of any Lien upon any of the properties
or assets of Purchaser, except in the case of clause (b) and (c), as would not
have a material adverse effect on Purchaser.

 

4.12. Litigation. There are no court, administrative, arbitration, mediation or
other proceedings (including disciplinary proceedings), claims, lawsuits,
reviews, formal or informal complaints or investigations, actions, or inquiries
of any nature by any governmental authority or any other Person (collectively,
“Proceedings”) pending or, to the actual Knowledge of any Purchaser, threatened
against Purchaser which seek to restrain or enjoin the consummation of the
transactions contemplated by this Agreement.

 

4.13. Intentionally Left Blank.

 

4.14. Ability to Carry Out Obligations. Each Purchaser, as to itself, has the
power, and authority to enter into, and perform its obligations under this
Agreement. The execution and delivery of this Agreement by such Purchaser and
the performance by such Purchaser of its obligations hereunder will not cause,
constitute, or conflict with or result in any breach or violation of any of the
provisions of or constitute a default under any agreement to which such
Purchaser is a party, or by which such Purchaser is bound.

 

ARTICLE V

COVENANTS

 

5.01 SEC Report.

 

(a) From and after the Closing Date until the filing of the Immediate Report
with the SEC, the Seller shall timely collect and deliver necessary information
of the Company’s business or operation prior to and as of the Closing Date for
the purpose of preparing the Immediate Report and shall use its best efforts to
cooperate with the Company and the Company’s auditor in connection with the
auditor’s review on the Immediate Report.

 

(b) From and after the Closing Date, in the event the SEC notifies the Company
of its intent to review any SEC Report filed prior to the Closing Date or the
Company receives any oral or written comments from the SEC with respect to any
SEC Report filed prior to the Closing Date or any disclosure regarding the
Company business or operations, as in existence through the date hereof in any
SEC Report or registration statement filed after the Closing Date, the
Purchasers shall promptly notify the Seller and the Seller shall make
commercially reasonable efforts to cooperate with the Purchasers in connection
with such review and response.

 



  12

   



 

5.02 Spin-Off Agreement. The Company, the Seller, and each Purchaser, hereby
acknowledges, consents, authorizes and agrees that simultaneously with the
closing on this Agreement, the Company has entered into the Spin-Off Agreement,
in which the Company has agreed to sell all of the capital stock of DKTI, the
Company’s operating subsidiary and only material asset, to the Seller. Each
Purchaser acknowledges and agrees that it will not own, directly or indirectly,
any shares, equity interest or securities of DKTI.

 

5.03 Assistance with Post-Closing Record Requests. It is understood that certain
corporate records that were generated during the normal course of business of
the Company have not been delivered to the Purchasers before the Closing Date
and the Seller agrees to use its best efforts to obtain such records upon the
reasonable request of the Purchaser after the Closing Date. In the event that
such records are not timely delivered to the Purchasers upon their request, the
Seller shall indemnify and hold the Purchasers harmless against any loss,
liability or expense arising out of, or in connection with the failure of such
delivery.

 

5.04 Public Announcements. Purchasers shall cause the Company to file with the
Commission a Current Report on Form 8-K describing the material terms of the
transactions contemplated hereby as soon as practicable following the Closing
Date but in no event more than four (4) business days following the Closing
Date. Prior to the Closing Date, the Purchasers and the Company shall consult
with each other in issuing the Form 8-K and any other press releases or
otherwise making public statements or filings and other communications with the
Commission or any regulatory agency or stock market or trading facility with
respect to the transactions contemplated hereby and none of the parties shall
issue any such press release or otherwise make any such public statement,
filings or other communications without the prior written consent of the other
parties, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by Law,
or the rules of any securities exchange or self-regulatory organization, in
which case the disclosing party shall provide the other parties with prior
notice of no less than three (3) calendar days, of such public statement, filing
or other communication and shall incorporate into such public statement, filing
or other communication the reasonable comments of the other parties.

 

5.05 Assistance with Post-Closing SEC Reports and Inquiries. Upon the reasonable
request of the Purchasers, after the Closing Date, the Seller shall use
reasonable best efforts to provide such information available to them, including
information, filings, reports, financial statements or other circumstances of
the Company occurring, reported or filed prior to the Closing, as may be
necessary or required by the Company for the preparation of the post-Closing
Date reports that the Company is required to file with the Commission to remain
in compliance and current with its reporting requirements under the Exchange
Act, or filings required to address and resolve matters as may relate to the
period prior to the Closing and any Commission comments relating thereto or any
Commission inquiry thereof.

 

5.06 Representations & Covenants. All representations shall be true as of the
Closing and all such representations shall survive the Closing for a period of
one year except as otherwise set forth in Article VI (Remedies). All covenants
shall survive indefinitely.

 



  13

   



 

ARTICLE VI

REMEDIES

 

6.01 Governing Law; Indemnification is Exclusive Remedy. This Agreement will be
governed by the laws of the State of New York without regard to conflicts of
laws principles. Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
adjudicated by the Courts of California and may only be brought by a party if it
is permitted pursuant to and is brought in accordance with the provisions of
this Article VI. No party may bring any claim for breach, loss or damage arising
out of, or relating to, this Agreement, or the making, performance, or
interpretation thereof, unless the party bringing such claim is entitled to
indemnification for such breach, loss or damage pursuant to Article VI of this
Agreement.

 

6.02 Indemnification.

 

(a) Indemnification by Seller. From and after the Closing, Seller agrees to
indemnify the Purchasers against all actual losses, damages and expenses
(collectively, “Losses”)actually incurred by such Purchasers, caused by (i) any
breach of any representation or warranty made by the Seller in Article III of
this Agreement; and (ii) any breach of any covenant or obligation of the Seller
in this Agreement or any documents required to be performed by the Seller after
the Closing Date. The representations and warranties of Seller contained in this
Agreement (including all schedules and exhibits hereto) shall survive the
Closing for a period of one (1) year. Notwithstanding any other provision of
this Agreement Seller’s aggregate liability in respect of all claims that the
Company and/or any and all Purchasers may have against it pursuant to this
Agreement will not exceed that amount of the Gross Purchase Price.

 

(b) Indemnification by Purchasers. From and after the Closing, each Purchaser
agrees, severally and not jointly, to indemnify the Company and the Seller and
each of their affiliates and each of their managers, directors, officers,
employees, agents and advisors (including financial advisors, attorneys and
accountants) against all actual Losses actually incurred by the Seller, caused
by (i) any breach of any representation or warranty made by such Purchaser in
this Agreement or in any document or certificate delivered by the Seller
pursuant to this Agreement; and (ii) any breach of any covenant or obligation of
such Purchaser this Agreement or any documents required to be performed by any
Purchaser on or prior to the Closing Date or after the Closing Date.

 

6.03. Indemnification Procedures.

 

(a) Except to the extent set forth in this Section 6.03, a Party will not have
any liability under the indemnity provisions of this Agreement with respect to a
particular matter unless a written notice (a “Claim Notice”) setting forth in
reasonable detail: (i) the breach or other matter giving rise to such
indemnification claim which is asserted, (ii) the estimated amount, if
reasonably practicable, of the Losses that have been incurred by the Indemnified
Party in connection therewith, and (iii) copies of any notices, claims or
complaints sent or filed by the claimant, has been given to the Indemnifying
Party promptly, but in any event within thirty (30) days, after the Indemnified
Party becomes aware of such claim (including the assertion or commencement of
any third-party claim). Notwithstanding the preceding sentence, failure of the
Indemnified Party to give timely notice hereunder shall not release the
Indemnifying Party from its obligations under this Section 6.03, except to the
extent the Indemnifying Party is actually prejudiced by such failure to give
notice. With respect to Losses described in Section 6.02(a), the Seller whose
breach caused the Loss shall be the “Indemnifying Party” and the applicable
Purchaser who incurred such Loss, shall be the “Indemnified Party”. With respect
to Losses described in Section 6.02(b), the Purchaser whose breach caused the
Loss shall be the “Indemnifying Party” and the Seller or its affiliate or
Representative who incurred such Loss, as applicable, shall be the “Indemnified
Party”.

 



  14

   



 

(b) Upon receipt of notice of any claim, suit, action or legal proceeding by a
third party for which indemnification might be claimed by an Indemnified Party
(a “Third-Party Claim”), the Indemnifying Party shall be entitled to defend,
contest or otherwise protect against the Third-Party Claim at its own cost and
expense, by providing written notice to the Indemnified Party of such election
within thirty (30) days after the Indemnified Party receives a Claim Notice with
respect to such Third-Party Claim, and the Indemnified Party must cooperate in
any such defense or other action; provided, that the Indemnifying Party may not
control the defense of any Third-Party Claim that is criminal in nature or that
seeks non-monetary equitable relief that would reasonably be expected to be
material to the Indemnified Party if adversely determined. The Indemnified Party
shall have the right, but not the obligation, to participate at its own expense
in defense thereof by counsel of its own choosing, but the Indemnifying Party
shall be entitled to control the defense unless the Indemnifying Party does not
elect to assume defense of the Third-Party Claim, is not entitled under this
Section 6.03 to control the defense of the Third-Party Claim or fails to
competently conduct the defense of such Third-Party Claim. If the Indemnifying
Party undertakes the defense of a Third-Party Claim, the Indemnified Party shall
not, so long as the Indemnifying Party competently conducts the defense thereof,
be entitled to recover from the Indemnifying Party any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof, except (i) where separate representation is necessary, in the
reasonable opinion of counsel to the Indemnified Party, to avoid a conflict of
interest that cannot be waived such that representation of both parties by the
same counsel would violate processional standards of conduct for attorneys in
the jurisdiction where the Indemnifying Party’s counsel is practicing on behalf
of the Indemnifying Party, or (ii) reasonable costs of investigation undertaken
by the Indemnified Party with the prior written consent of the Indemnifying
Party. If the Indemnifying Party assumes the defense of a Third-Party Claim, no
compromise or settlement of the Third-Party Claim may be effected by the
Indemnifying Party without the Indemnified Party’s consent (which consent shall
not be unreasonably withheld, conditioned or delayed). In the event the
Indemnifying Party does not elect to assume control of the Third-Party Claim or
otherwise is not entitled to control such Third-Party Claim in accordance with
this Section 6.03, the Indemnified Party shall have the right, but not the
obligation, thereafter to defend, contest or otherwise protect against the same
and make any compromise or settlement thereof and recover the entire cost
thereof from the Indemnifying Party including, without limitation, reasonable
attorneys’ fees, disbursements and all amounts paid as a result of such
Third-Party Claim or the compromise or settlement thereof. Notwithstanding the
foregoing, the Indemnified Party may not compromise or settle any Third-Party
Claim without the prior written consent of the Indemnifying Party (such consent
not to be unreasonably withheld, delayed or conditioned).

 

ARTICLE VII

GENERAL PROVISIONS

 

7.01 Expenses. Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants. In the event of termination
of this Agreement, the obligation of each party to pay its own expenses will be
subject to any rights of such party arising from a breach of this Agreement by
another party.

 

7.02 Confidentiality. the Company, the Seller and the Purchasers will maintain
in confidence, and will cause their respective directors, officers, employees,
agents, and advisors to maintain in confidence, any written, oral, or other
information obtained in confidence from another party in connection with this
Agreement or the transactions contemplated by this Agreement, unless (a) such
information is already known to such party or to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of such party, (b) the use of such information is necessary or appropriate in
making any required filing with the Commission, or obtaining any consent or
approval required for the consummation of the transactions contemplated by this
Agreement, or (c) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal proceedings or applicable Law.

 

(a) In the event that any party is required to disclose any information of
another party pursuant to this Agreement, the party requested or required to
make the disclosure (the “Disclosing Party”) shall provide the party that
provided such information (the “Providing Party”) with prompt notice of any such
requirement so that the Providing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
7.02. If, in the absence of a protective order or other remedy or the receipt of
a waiver by the Providing Party, the Disclosing Party is nonetheless, in the
opinion of counsel, legally compelled to disclose the information of the
Providing Party, the Disclosing Party may, without liability hereunder, disclose
only that portion of the Providing Party’s information which such counsel
advises is legally required to be disclosed, provided that the Disclosing Party
exercises its reasonable efforts to preserve the confidentiality of the
Providing Party’s information, including, without limitation, by cooperating
with the Providing Party to obtain an appropriate protective order or other
relief assurance that confidential treatment will be accorded the Providing
Party’s information.

 



  15

   



 

(b) If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy all of such written information each party has
regarding the other party.

 

7.03 Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile or email transmission,
on the business day of such delivery if sent by 6:00 p.m. in the time zone of
the recipient, or if sent after that time, on the next succeeding business day,
in each case with affirmative confirmation of receipt. If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 7.03), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.

 

If to the Company:

 

mLight Tech, Inc.

c/o Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Todd Sudeck, CEO

 

If to the Seller:

At the Address set forth in this Agreement.

 

If to the Purchasers:

 

At the Address set forth on Exhibit A hereto.

 

7.04 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.

 

7.05 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other parties; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 



  16

   



 

7.06 Entire Agreement and Modification. This Agreement supersedes all prior
agreements by and among the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement by and among the parties
with respect to its subject matter. This Agreement may not be amended except by
a written agreement executed by the party against whom the enforcement of such
amendment is sought.

 

7.07 Assignments, Successors, and No Third-Party Rights. No party may assign any
of its rights or obligations under this Agreement without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will apply to, be binding in all respects upon, and inure to the benefit of and
be enforceable by the respective successors, heirs, executors and permitted
assigns of the parties. Nothing expressed or referred to in this Agreement will
be construed to give any person other than the parties to this Agreement any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns.

 

7.08 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

7.09 Section Headings, Construction. The headings of sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. The parties hereto agree to waive the
application of any law of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

 

7.10 Effect of Closing. All representations and warranties of the parties shall
be true and correct as of the Closing and shall survive for one (1) year after
Closing except as may otherwise be set forth in Article VI (Remedies). All
covenants shall survive as set forth in Section 5.06.

 

7.11 Certain Definitions. For purposes of this Agreement, the following
capitalized terms have the following meanings. Other capitalized terms are
defined elsewhere in this Agreement.

 

(a) “Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

(b) “Governmental Authority” means any federal, state, local or foreign
government or political subdivision or union thereof (including the European
Union), or any department, agency or instrumentality or fully-owned or
partially-owned enterprise of such government or political subdivision or union,
or any self-regulated organization or other non-governmental regulatory
authority or quasi-governmental authority (to the extent that the rules,
regulations or orders of such organization or authority have the force of law),
or any arbitrator, court or tribunal of competent jurisdiction.

 

(c) the terms “Knowledge” and “Known” and words of similar import mean:

 



  17

   



 

(i) with respect to a Seller, shall mean the actual present knowledge of a
particular matter by Seller, without independent inquiry;

 

(ii) with respect to the Company, shall mean the actual present knowledge of a
particular matter by the Company or of Todd Sudeck, CEO of the Company, in each
case without independent inquiry.

 

(iii) with respect to Purchaser, shall mean the actual present knowledge of such
Purchaser, provided it shall be assumed that such Purchaser, shall have made
reasonable and customary inquiry of the matters in question.

 

(d) “Lien” means any mortgage, pledge, security interest, attachment, right of
first refusal, option, proxy, voting trust, encumbrance, lien or charge of any
kind (including any conditional sale or other title retention agreement or lease
in the nature thereof), restriction (whether on voting, sale, transfer,
disposition or otherwise), any subordination arrangement in favor of another
Person, any filing or agreement to file a financing statement as debtor under
the Uniform Commercial Code or any similar Law.

 

(e) “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority.

 

(f) “Permitted Liens” means (a) Liens for taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement or
any agreement attached hereto or made a part hereof.

 

7.12 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

7.13 Waiver of Jury Trial. ALL PARTIES HEREBY WAIVE THEIR RIGHTS TO TRIAL BY
JURY WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT OR ANY DOCUMENT OR
INSTRUMENT DELIVERED HEREUNDER.

 

7.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

7.15 Escrow Agent’s Role. The Seller, the Purchasers and the Company understand
and agree that the Escrow Agent is not a principal, participant or beneficiary
of the underlying transactions which necessitate this Agreement. The Escrow
Agent shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in acting or
refraining from acting on any instrument believed by it to be genuine and to
have been signed or presented by the proper party or parties, their officers,
representatives or agents. So long as the Escrow Agent has acted in good faith
or on the advice of counsel or has not been guilty of willful misconduct or
gross negligence, the Escrow Agent shall have no liability under, or duty to
inquire beyond the terms and provisions of this Agreement, and it is agreed that
its duties are purely ministerial in nature. The Seller shall have full
responsibility to assure that all documents required by the Agreement are so
delivered to the Escrow Agent, and Purchasers shall have the full responsibility
to review all documents for completeness and accuracy. The Escrow Agent has
acted as legal counsel for the Purchasers and the Company. The Seller, the
Purchasers and the Company consent to the Escrow Agent in such capacity as legal
counsel for the Purchasers and waive any claim that such representation
represents a conflict of interest on the part of the Escrow Agent.

 

[SIGNATURE PAGE OF PURCHASERS TO FOLLOW]

 



  18

   



 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

PURCHASER:

 



By:

/s/ Huibin Su



Name:

Huibin Su



  



By:

/s/ Jiyin Li



Name:

Jiyin Li



 



By:

/s/ Chaoran Zhang



Name:

Chaoran Zhang



 

 

[Signature Page to Securities Purchase Agreement]

 



  19

   



 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

MLIGHT TECH, INC.:       By: /s/ Todd Sudeck

 

Todd Sudeck

  Title: President  



 



ACKNOWLEDGED AND AGREED AS TO

SECTIONS 1.05 & 5.03 ONLY:

 

 

 

THE DING KING TRAINING INSTITUTE, INC.:       By: /s/ Todd Sudeck

 

Todd Sudeck   Title: CEO  



 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE OF SELLER TO FOLLOW]

 

 

 

[Signature Page to Securities Purchase Agreement]

 



  20

   



 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

SELLER:

 

 



By:

/s/ Todd Sudeck

 



Name:

Todd Sudeck

 



 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

[Signature Page to Securities Purchase Agreement]

 



  21

   



 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

ACKNOWLEDGED AND AGREED TO BY

HUNTER, TAUBMAN FISCHER & LI LLC,

AS ESCROW AGENTAS TO

SECTIONS 1.03, 1.04 & 7.15 ONLY

 



      By: /s/ Arila Zhou

Name:

Arila Zhou   Title: Partner  



 

 

 

[Signature Page to Securities Purchase Agreement]

 



  22

   



 

Schedule 2.01

 

List of the Company’s jurisdiction of organization and each other jurisdiction
in which the Company presently conducts its business or owns, holds and operates
its properties and assets

 

mLight Tech, Inc.

State of Incorporation- Florida

Office and Operations- Florida

 

Ding King Training Institute, Inc.

State of Incorporation- California

Office and Operations- California

 

 

 

 



  23

   





 

Schedule 2.02

 

The Company has a wholly owned subsidiary, Ding King Training Institute, Inc., a
corporation organized under the laws of California (“DKTI”) and operating
nationwide in the United States.

 








  24

   



 

Schedule 2.10

Liabilities of the Company not listed on the Company’s Balance Sheet

 





None.

 



  25

   



 

Schedule 2.14

Fees of Commissions owed to Brokers of the Company

 





None

 



  26

   



 

Schedule 2.18(a)

Employees of the Company

 


There are eight (8) full time employees, including our sole officer and
director, and five (5) independent contractors, including the instructors for
our courses.

 



 

Name

 

Position

 

Annual Salary

1.

 

Todd Sudeck

 

CEO, President, Secretary, CFO and Director

 

Range between $150,000-$250,000 annually


  27

   



 



Schedule 2.18(b)

Employees of the Company other than at-will Employees

 







None

 



  28

   



 

Schedule 2.23



Bank Accounts and Safe Deposit Boxes of the Company

 






None.



 



  29

   

 

Schedule 2.26

Exceptions to the Company’s Filing of Required SEC Reports

 





None




  30

   



 

Schedule 3.03

Outstanding Rights to Acquire Shares or other Interests in the Company

 






None

 



  31

   



 

EXHIBIT A – LIST OF PURCHASERS

 



 

 

Name

 

Purchase Price

 

 

Address

 

Number of Shares to Receive

 

1

 

Huibin Su

 

$ 234,722.00

 

 

Room 503, 5th Garden St, Haizhu District, Guangzhou, Guangdong Province,
P.R.China

 

 

130,000,000

 

2

 

Jiyin Li

 

$ 72,222.00

 

 

No. 12, 5th Building, No. 2 Dirun Rd, Jinshui District, Zhengzhou, Henan
Province, P.R. China

 

 

40,000,000

 

3

 

Chaoran Zhang

 

$ 18,056.00

 

 

No. 15, Huanhu Rd., Nianfeng Villa, Dongcheng District, Dongguan City, Guangdong
Province, P.R.China

 

 

10,000,000

 

Total

 

 

 

$ 325,000.00

 

 

 

 

 

180,000,000

 



 

 



32



 